UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 14, 2011 INDUSTRIAL MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 000-30651 11-3763974 (Commission File Number) (I.R.S. EmployerIdentification Number) Suite 201, 290 Picton Avenue, Ottawa, Ontario, Canada K1Z 8P8 (Address of Principal Executive Offices) (Zip Code) (613) 241-9959 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendment to Articles of Incorporation Industrial Minerals Inc. (the “Company”), a Delaware corporation, filed its Amended and Restated Certificate of Incorporation (the “Amended Certificate”) with the Secretary of State of Delaware on July 14, 2011, changing the name of the Company from Industrial Minerals Inc. to Mindesta Inc., effective July 26, 2011.The Amended Certificate also effects a 20 for 1 reverse stock split of the Company’s shares of common stock with a record date of July 26, 2011. The amendments to the certificate of incorporation were approved by the shareholders of the Company on June 29, 2011, at the Company’s Annual and Special Meeting of Shareholders. The Company’s common stock, post the name change and post the 20 for 1 reverse stock split, will have a new CUSIP number, 602670101.A copy of the Amended Certificate is attached hereto as Exhibit 3.1. Item 9.01 Exhibits Exhibit Number Exhibit Amended and Restated Certificate of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Industrial Minerals, Inc. Dated July 18, 2011 By: /s/ Gregory B. Bowes Gregory B. Bowes Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Amended and Restated Certificate of Incorporation
